DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 9, 21-34 are pending.
Claims 2-5 are withdrawn.
Claims 1 and 9 were amended. 
Claims 6-8 and 10-20 were cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 21-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan (US 20130191993 A1), herein referred to as Rawls-Meehan, in view of Vion (GB 2486042 A), herein referred to as Vion, and further in view of Smoot (US 3928898 A), herein referred to as Smoot.
Regarding claim 1, Rawls-Meehan discloses a hospital bed comprising: a sleep deck having an upper portion (see FIGS. 17A and 17B, head panel 1702 and seat panel 1704), a middle portion (see FIG. 17B, leg panel 1708), and a lower portion (see FIG. 17B, second leg panel 1710) that each define a support surface and an underbody that defines a notch (outside edges of the panels extend to an underside thereby defining claimed notch), wherein an opening is defined by and extends through the upper portion and wherein a space is defined between at least the upper portion and the middle portion (panels are separated along adjacent edges, see FIG. 17B); a mattress (mattress 110) disposed on the support surface of the sleep deck; an outer mattress shell encasing the mattress (fabric cover, see para. [0210]). Rawls-Meehan does not explicitly disclose the outer mattress shell including a fold defined by a weld extending through the outer mattress shell. Vion, however, discloses a method and system of forming a folded weld joint between top and bottom covers of a mattress cover where the method includes using an ultrasonic welding device 1, 2, 9, and a folding device 3, in order to top and bottom ends of a mattress cover 5a and 5b together in order to provide a mattress that is fire resistance, impervious, and tear proof. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rawls-Meehan with the fold welding system as taught by Vion in order to fabricate a durable mattress cover for repeated laundering and use. Rawls-Meehan does not explicitly disclose a mattress retention assembly operably coupled to the outer mattress shell, the mattress retention assembly including at least one of: a first magnet and a second magnet that selectively couple the mattress and the outer mattress shell to the sleep deck; a portion of the mattress retention assembly extending between the outer mattress shell and the sleep deck; an affixing member disposed on the outer mattress shell; and a retention ridge extending through the space defined by the sleep deck. Smoot, however, discloses an upholstery attacher comprising a carrier 15 having a hook portion and flange 42 for the purpose of securing upholstery 44 over a support edge 23 of a piece of furniture tightly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rawls-Meehan with the upholstery attacher as taught by Smoot in order to attach the cover of a mattress to the frame of an articulable bed providing a secured comfortable surface. Examiner further notes per applicant’s election with traverse of species 2 drawn to FIGS. 2A-2C in the reply filed on 8/9/2021, the elected species is with regards to a retention feature that is not a magnet. For the purposes of practicing compact prosecution, examiner interprets the retention feature shown in FIGS. 2A-2C. Rawls-Meehan does not explicitly teach wherein the notch does not penetrate through the sleep deck, and a retention feature having a clasp portion that engages the notch. Examiner notes, however, that Smoot discloses a support edge 23 seen in FIG. 1 for the purpose of fastening upholstery taut over furniture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Rawls-Meehan with the support edge of Smoot in order to secure a mattress cover taut across the surface of a mattress support.
Regarding claim 9, Rawls-Meehan (in view of Vion and further in view of Smoot) teaches the  retention feature includes a planar portion (see Smoot, carrier 15 comprises a flat end that bonds to flange 42) extending between the outer mattress shell and the sleep deck. Examiner notes Smoot is relied on to teach support edges that can be defined as the claimed notches and attachers that affix upholstery to said support edges thereby teaching the limitations of the claim. 
Regarding claim 21, Rawls-Meehan (in view of Vion and further in view of Smoot) teaches the retention feature includes a raised portion, and wherein the raised portion is integrally formed with the planar portion and the clasping portion to define a recessed portion of the retention feature. Examiner notes the upholstery attacher taught by Smoot includes a hook portion that is integrally formed with the planar portion of the carrier 15. The recess is defined by the hooked portion which is raised relative to the planar portion.
Regarding claim 22, Rawls-Meehan (in view of Vion and further in view of Smoot) teaches the recessed portion is configured to flex to define an increased separation between the planar portion and the clasping portion of the retention feature to couple the retention feature to the sleep deck. Examiner notes the upholstery attacher taught by Smoot is made of a perforated metal strip that is flexible to hook over the body of a piece of furniture for securing upholstery.
Regarding claim 23, Rawls-Meehan (in view of Vion and further in view of Smoot) teaches the raised portion and the planar portion of the retention feature are coupled at a flex corner of the retention feature. Examiner notes the device taught by Smoot as seen in FIG. 10 is in the form of an integrally formed hook having a rounded profile with the hook portion attaching to the flange portion along a rounded corner where the nature of the perforated metal is flexible.
Regarding claim 24, Rawls-Meehan (in view of Vion and further in view of Smoot) teaches the clasping portion and the planar portion couple the retention feature to the sleep deck via a compressive force. Examiner notes that inherency based on the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In this case, Smoot teaches a hooking device made of a flexible material that can wrap around the support edge of a piece of furniture where the nature of the metal strip allows for elastic deformation inherently capable of providing compressive force.
Regarding claim 26, Rawls-Meehan (in view of Vion and further in view of Smoot) teaches the planar portion is coupled to the mattress via a fastener portion (see Smoot, flange 42), and wherein the fastener portion is disposed within the outer mattress shell. Examiner notes stitching 43 can be used to attach carrier 15 to upholstery or mattress cover via flange 42.
Regarding claim 27, Rawls-Meehan (in view of Vion and further in view of Smoot) teaches coupling members (see Smoot, stitching 43 comprises stitches as seen in FIG. 10) extending through the outer mattress shell and the fastener portion, wherein the coupling members couple the retention feature to the outer mattress shell. Examiner notes stitches function by extending through surfaces to couples members together.
Allowable Subject Matter
Claims 25 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 is allowed. Claims 30 and 31 are also allowable since they require all of the limitations of the allowable base claim 29.
Claim 32 is allowed. Claims 33 and 34 are also allowable since they require all of the limitations of the allowable base claim 32.
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
Applicant’s arguments, filed 7/20/2022, with respect to the rejection of claim 1 under 35 U.S.C. §103 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Smoot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattresses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Rawls-Meehan, Vion, and Smoot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/7/2022